DETAILED ACTION
In the amendment filed on March 28, 2022, claims 1 – 20 are pending.  Claims 1, 18, 19 have been amended. Claims 4 – 15 have been withdrawn from consideration. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The rejections of claims 1 – 17 and 20 under 35 USC § 112 in the previous Office Action are withdrawn due to Applicant amendment.

Claims 18 – 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 18, the claim recites the limitation "the total pressure in in a range of 0.02 Pa to 2 Pa".  While the preamble of the method (as imported from parent claim 1) is directed to a method for applying a coating by means of HIPIMS (interpreted as a method of performing HIPIMS), it is not immediately clear what aspect of a HIPIMS process requires the recited total pressure, particularly since the claims encompass all possible variations of processes that involve HIPIMS and the implied apparatus used for implementing HIPIMS processes. For the purposes of art rejections, the Examiner will interpret “total pressure” to relate to any pressure that is related to a HIPIMS process. 
In their reply filed on March 28, 2022, Applicant states that “It is well understood under Dalton's Law that the total pressure of a gas mixture is the sum of the partial pressures of the gases in the mixture. Therefore, the total pressure of a gas system is an inherent property with a standard definition in the art”. This is understood as an argument as to the definiteness of the recitation of the total pressure.  However, the indefiniteness is not in what is known as a total pressure, but rather what total pressure is being referenced. The total pressure of the reactive atmosphere? An operating pressure during deposition? A pre-deposition pressure? 
Regarding claim 19, the claim recites the limitation "power density is in a range of 0.1 kW/cm2 to 3 kW/cm2". Similar to the first deficiency of claim 18, it is likewise unclear which power density is required to have the recited values because power density is a function of: the power applied to a component of a system implementing a HIPIMS process or the system as a whole, and the area of the surface (e.g. targets, substrates, entirety of chamber surface, a cross section of space within the processing chamber that implements a HIPIMS process) that experiences the power. For the purposes of art rejections, the Examiner will interpret “power density” to mean any power density that is related to a HIPIMS process.

Claim Rejections - 35 USC § 103
Claims 1 – 3 and 16 – 18 remain rejected under 35 U.S.C. 103 as being unpatentable over Bolz et al. US 2018/034034A1( hereafter “Bolz”, prior art filing date of November 27, 2015) in view of Ürgen et al. EP 2829635 A1 (hereafter “Ürgen”).
Regarding claims 1 – 3, 16 – 17; Bolz is directed to a coated body and to a method for coating a body (Abstract). Bolz discloses providing a multilayer coating including a hard coating layer 26 on a diamond layer 24 with a translation or intermediate layer 33 there between, which transition layer may be deposited via means of high power impulse magnetron sputtering (HIPIMS), and may include a titanium carbonitride layer, in a gradient deposition that starts out with bombarding the diamond layer 24 with titanium from a titanium target using a magnetron cathode operated via HIPIMS to accelerate titanium ions to the substrate ([0090-91]); then a titanium carbide layer may be made by adding addition of Ar is a process gas & a carbon -containing reactive gas exemplified by acetylene, with the reduction of the bias voltage ([0092]); where subsequent the carbon containing gas is continuously reduced while nitrogen is continuously increased such that a sublayer of TiCN is formed then a titanium nitride layer thereover ([0093]).  Furthermore, in [0068], carbon containing gases are additionally indicated to specifically include the option of methane, as well as acetylene [meeting claims 2, 3, 16, 17].  With respect to operating conditions for producing these hard layers using the HIPIMS method, [0072-74] provide operating conditions that include that it is preferred not to employ a constant bias voltage to the substrate, but rather to employ a pulsed bias voltage, where preferably the bias pulses are synchronized with the HIPIMS pulses, so as to coincide with the times when metal ions have their highest density during the HIPIMS pulses. 
Bolz does not expressly teach that a bipolar bias voltage including a negative bias voltage and a positive bias voltage is specifically applied to the substrate; that the maximum value of the negative bias voltage is in a range from -20V to -200V, that the levels of the negative bias voltage and the positive bias voltage are adjusted to be asymmetric or symmetrical to one another, and wherein a time ratio tneg:tpos of the negative bias voltage to the positive bias voltage is in a range from 10:1 to 1:5.
In analogous art, Ürgen is directed to a method of coating a substrate using a system that contains a consumable conductive target material and a substrate to be treated (Abstract). While embodiments are primarily directed to vacuum cathodic arc systems, Ürgen discloses that in at least one embodiment, their invention includes targets that are configured as sputtering sources ([0030], [0033]; claim 8).  Ürgen discloses a step of applying a bipolar (e.g. asymmetric) DC current or an AC current to a substrate during deposition of a coating from a target material source or cathode source ([0026] – [0029]; claims 1, 3 and 5).  In an embodiment, the AC/bipolar DC current may have equal periods in a positive polarity and in a negative polarity [1:1 tneg:tpos or 50% duty cycle] at either an equal amplitude of voltage [symmetric] or unequal magnitude of voltage [asymmetric] at each polarity (Fig. 2, 4; [0025]). Ürgen further teaches that while the substrate experiences a positive-charge/bias, electrons emitted from the target material are attracted to the substrate and in turn heats the substrate; while the substrate experiences a negative-charge/bias, metal ions are attracted to the substrate for deposition/etching/substrate sputtering depending on the amplitude of the negative voltage applied on the substrate ([0027]). Furthermore, Ürgen discloses the capability of setting bipolar pulsed DC frequency, pulse voltages [including maximum negative voltage, implicitly maximum positive voltage and thus symmetry or asymmetry of the pulse waveforms] and both positive and negative duty cycles [and thus symmetry or asymmetry of the pulse waveforms] to allow for separate readjustment of deposition temperature, coating, resputtering and etching properties ([0029]; claim 6). By biasing the substrate using a bipolar voltage waveform, Ürgen discloses that coating and heat treating of a substrate can occur in a single process which allows for reduction of overall processing times and streamlining of process steps and equipment ([0036]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Bolz by applying a bipolar bias voltage to the substrate that comprises a negative bias voltage, a positive bias voltage, positive voltage/negative voltage symmetry and a time ratio within the claimed range because Ürgen teaches that providing a bipolar bias to the substrate allows for coating processes with reduced processing times and requires less equipment. Moreover, the claimed time ratio may be adjusted within the claimed range as a matter of routine experimentation in order to optimize the properties of a resultant coated substrate as suggested by Ürgen.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 18, Bolz discloses that the parameters for the HIPIMS process include a pressure of between 100 – 1000mPa [0.1 to 1 Pa] ([0073]). 

Claims 19 – 20 remain rejected under 35 U.S.C. 103 as being unpatentable over Bolz in view of Ürgen as applied to claims 1 – 3 and 16 – 17 above, and further in view of Krassnitzer et al. WO 2014/207154 A1 – with US2016/0369386 A1 serving as the official translation (of record, hereafter “Krassnitzer”, all citations referring to those found in the US document).
Regarding claim 19, Bolz does not expressly teach a power density in the range of 0.1KW/cm2 to 3 kW/cm2 in the context of a HIPIMS process.
Krassnitzer is directed to a method of coating substrates with decorative layers of hard material by a reactive HIPIMS process (Abstract).  Krassnitzer discloses that during a HIPIMS process, pulses of power are directed to a target to deliver an energy content relative to a target surface ([0018] – [0021]). The energy content delivered to a target during processing affects the material properties of the coating produced by the HIPIMS process including the color of the deposited coating, its smoothness and its hardness ([0001], [0018], [0048]; Claim 24). The energy content delivered to the target may be at least 0.2 Joule/cm2 per power pulse by setting a power density to be more than 100W/cm2, i.e. 0.1 kW/cm2 ([0029]; Claim 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Bolz in view of Ürgen by setting a power density (per pulse) within the claimed range as a matter of routine experimentation in order to obtain a desired hardness, smoothness and/or color.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 20, Bolz discloses that inert gases such as argon are introduced alongside reactive gases in part to aid in production of a hard material layer or an intermediate layer ([0069], [0092] – [0093]).  
Bolz does not expressly teach that the partial pressure ratio of argon to nitrogen gas is in a range of 0.01 to 0.95.
	In a series of examples 1 – 7, Krassnitzer discloses gas flows of argon, nitrogen and acetylene in relation to the hardness and elastic modulus of the resultant coating (Table 1). As shown in Example 4 and 5, the flow of nitrogen relative to argon with acetylene constant leads to distinctly different resultant hardness and elastic modulus values. Furthermore, Krassnitzer discloses that variations of the partial pressure of the reactive gas can lead to inhomogeneity of the resulting layer color, thus suggesting the criticality of the partial pressure of the reactive gas to properties of the resultant deposited coating ([0015], [0022]).   Krassnitzer therefore suggests that the partial pressure of nitrogen relative to the total pressure during HIPIMS processing (which is the sum of the partial pressures of all gases including argon), which are related by gas equations of state (e.g. PV=nRT) to the relative amounts of argon to nitrogen used in the depositing a TiCN layer, affect the resultant properties such as hardness and elastic modulus.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Bolz in view of Ürgen by setting a partial pressure ratio of Ar to N2 in the claimed range as a matter of routine experimentation in order to optimize desired properties of the resultant TiCN coating such as hardness and/or elastic modulus. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Double Patenting
Claims 1 – 3, 16 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 22 of of U.S. Patent No. 11060181 B2 (hereafter “‘181 claims”) in view of Ürgen.
The ‘181 claims are overlapping with present claims as they also employ a reactive HIPIMS process for depositing a hard layer where the target may be titanium & at least one reactive gas may be employed (co-pending independent claims 1 & 26); where the reactive gases include options of nitrogen or a carbon containing gas or a mixture thereof (co-pending dependent claims 10 & 16); where the hard layer being deposited may be a TiCN layer (co-pending dependent claims 17 or 28), where in the latter the reactive gases employed are combination of nitrogen & acetylene, and the target is titanium.  
While the claimed process discusses pulsed power for adjusting the power density, it is the power with respect to the target, and the claims are silent with respect to employing a bias voltage on the substrate being coated; thus whether or not such a bias voltage is pulsed, i.e. bipolar with the claimed conditions.
	As discussed above, Ürgen discloses the employment of a bias voltage in the manner claimed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have regarded the claimed invention as patentably indistinct from the ‘181 claims because Ürgen teaches that providing a bipolar bias to the substrate allows for coating processes with reduced processing times and requires less equipment. Moreover, the claimed time ratio may be adjusted within the claimed range as a matter of routine experimentation in order to optimize the properties of a resultant coated substrate as suggested by Ürgen.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Response to Arguments
Applicant's arguments filed March 28, 2022 have been fully considered but they are not persuasive.

Applicant’s principal arguments are: 
a.)  The technical processes indicated by Bolz and Urgen are not comparable or analogous techniques but exactly contrary. One skilled in the art would have neither the motivation nor a reasonable expectation of success to use the different process parameters of the methodology according to Urgen with the HIPIMS technique according to Bolz, as the methodology according to Urgen is inapposite to the approach of Bolz.  Removing carbon from a diamond coating for diffusion into a Ti growth layer deposited thereon can change the properties of the diamond layer, such that it would have a lower density at the diamond surface and the surface would be susceptible to failure in this area. 
 
In response to the applicant's arguments, please consider the following comments.
a.)  In response to applicant's argument that Ürgen is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Ürgen is broadly in the applicant’s field of endeavor and more importantly, reasonably pertinent to the particular problem with which the applicant was concerned, as best understood by the Examiner. 
With regards to field of endeavor, Ürgen discloses that in at least one embodiment, their invention includes targets that are configured as sputtering sources ([0030], [0033]; claim 8). As a HIPIMS process is a type of sputtering process, the teachings of Ürgen would be at least considered within the applicant’s field of endeavor. 
With regards to the particular problem with which the applicant was concerned, in order for a reference to be "reasonably pertinent" to the problem, it must "logically [] have commended itself to an inventor's attention in considering his problem. " In re ICON Health and Fitness, Inc., 496 F.3d 1374, 1379-80 (Fed. Cir. 2007) (quoting In re Clay, 966 F.2d 656,658, 23 USPQ2d 1058, 1061 (Fed. Cir. 1992)). In re Klein, 647 F.3d 1343, 98 USPQ2d 1991 (Fed. Cir. 2011). 
In determining whether a reference is reasonably pertinent, an examiner should consider the problem faced by the inventor, as reflected - either explicitly or implicitly - in the specification. 
In this case, the problem faced by the Applicant, as reflected by the present claims, appears to concern controlling the resulting film properties of a TiCN film produced as a result of executing a HiPIMS process in order to minimize growth defects within the produced TiCN film (page 1 lines 1 – 15, page 2 lines 4 – 10, page 3 line 24 – page 4 line 22), especially overcoming the problems of a HiPIMS process comprising a step of applying a negative bias voltage onto a substrate. The problems stem from increased ion energy from high negative bias voltage and increase of film stress from the bombardment of sputtered material/ions that experience acceleration due to the negative bias on a substrate.
Likewise in Ürgen’s context of both sputtering and vacuum arc vapor deposition, another type of physical vapor deposition technique, is also concerned with the effects of metal ion bombardment due to a cathodic (negative-charge) DC voltage applied to the substrates that are coated/heated/etched in the respective process ([0005], [0018], [0027]).  Ürgen’s disclosure is specifically addressing the prior problems of substrate biasing that were known, and therefore reasonably pertinent to the problems concerned by the Applicant concerning the substrate biasing, albeit in a differing context within the overall techniques of physical vapor deposition. For these reasons, the Examiner takes the position that Ürgen’s is analogous art.  
With regards to Applicant’s assertions of Ürgen’s different approach, the Examiner reminds the applicant that "[t]he test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981).  The Examiner notes that the recitation that Applicant relies upon is based on an embodiment of Bolz and an embodiment of Ürgen, not the overall broad teachings contained within Bolz (e.g. [0019] – [0020] and [0022]) and Ürgen. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  Furthermore, neither Bolz nor Ürgen criticize or otherwise indicate that the proposed modification to Bolz, namely the application a bipolar bias voltage to the substrate that comprises a negative bias voltage, a positive bias voltage, positive voltage/negative voltage symmetry and a time ratio within the claimed range, would render Bolz unsatisfactory for its intended purpose. Bolz discloses at least an embodiment where Ti can be doped/implanted into a diamond layer ([0022], [0090]). Ürgen likewise teaches that [in the process of cathodic arc deposition of diamond using an asymmetrical bipolar pulse DC bias] “[o]ptionally, by adding precursor gases containing dopant materials [via cathodic arc deposition] or by evaporating or sputtering dopant materials from extra sources it is possible to deposit doped diamond coatings...” ([0033]). For these reasons, the Examiner takes the position that Ürgen is analogous art, would provide a reasonable expectation of success that would not render Bolz unsuitable for its purpose, and that one of ordinary skill in the art would have been motivated to modify Bolz based on the teachings of Ürgen based on the reasons stated above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE I HERNANDEZ-KENNEY whose telephone number is (571)270-5979. The examiner can normally be reached M-F 6:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSE I HERNANDEZ-KENNEY/
Primary Examiner
Art Unit 1717